Order entered May 18, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00483-CV

                  IN THE INTEREST OF A.Y.B. AND E. B., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30190-2016

                                            ORDER
       Before the Court is court reporter Sheri J. Vecera’s second request for extension of time

to file the reporter’s record. We GRANT the request and ORDER the record be filed no later

than May 29, 2018. Because this is an accelerated appeal in a parental termination case, the trial

court shall arrange for a substitute reporter if necessary to ensure the record is filed by the

deadline. See TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Angela

Tucker, Presiding Judge of the 199th Judicial District Court; Ms. Vecera; and, the parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE